Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 27, 2016

                                      No. 04-16-00025-CV

                           Beatrice VASQUEZ & Darryl De La Cruz,
                                        Appellants

                                                 v.

OLD AUSTIN ROAD LAND TRUST, Joseph Anthony Pizzini Individually and as Trustee of
                 Old Austin Road Land Trust, & John Price,
                                Appellees

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-20809
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
        Appellants’ brief is due on April 28, 20126. See TEX. R. APP. P. 38.6(a). On April 26,
2016, Appellants filed an unopposed first motion for extension of time to file their brief until
thirty days after a late-requested reporter’s record is filed. See id. R. 34.6(b)(3) (late requested
record).
        Appellant’s motion is GRANTED. The court reporter’s record is due within SEVEN
DAYS of the date of this order. Appellants’ brief will be due thirty days after the reporter’s
record is filed. See id. R. 38.6(a).

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court